Henry Saltus plaint. agt Samuel Johnson formerly Mar of the Ship two Sisters Defendt in an action of the case for not paying the Summe of five pound in money or thereabouts due for wages for Service done by the sd Saltus as Boatswain of the aforesd Ship being Shipped by the sd Master at thirty Seven Shillings per month in money upon the. 7th of March last past: . . . The Jury . . . found for the plaint. five pound one Shilling six pence money & costs of Court allowd twenty Shillings & ten pence.
Execution issued 5° aug° 1678